DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 5/20/21. 

1.	Claims 1-13 are pending.
2.	Claims 1-13 are rejected.

Drawings
3.	The drawings filed on 5/20/21 are acceptable.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
   
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6, 8-10 and 12- are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al., (Hassan), US PGPub. No.: 20110238498 as applied to claims above, in view of Neumann et al., (Neumann), US PGPub. No.: 20110184880 and further in view of Liu et al., (Liu), US PGPub. No.: 20210319071.

	 As per claim 1, Hassan teaches a system for processing subscription related data, the system, (the framework may include a service management engine that collects subscription related information from service providers and associates (processing) it with one or more subscribers) (para. 7) comprising: 
5a user device configured to communicate with a server, one or more service provider servers, (para. 37); and one or more third-party servers, (payments directed to third party; integrated payment platform 312 may receive user input, which in the embodiment of FIG. 2 may be received through service stage 208, and generate communications relating to payment functions and then direct these communications to one or more service providers and/or intermediaries) (para.65,  67, 123) the system configured to: 
receive on the server via the user device a subscription (para. 24) document of an existing subscription of a service or an asset subscribed from a service 10provider, (service management engine 207 may receive user input indicating that a user wants to change a parameter of a subscription for an existing service; a specific example, the steps of the process may involve prompting a using to identify the type of service and the service provider. The steps of such a process may relate to obtaining information (information, hence a document) about a service to which the user has already subscribed; offers related to existing services (thus, existing subscription) may be displayed (thus viewed as a page/document) only in conjunction with information (hence, document) on those services) (para. 65, 87, 90, 100),
establish a communication link between the server and one or more service provider servers, (the service management engine may create tunnels or otherwise facilitate communication from a user to computer systems operated by service providers) (para. 26) and one or more third-party servers, (payments are processed by a third party financial institution, though message 930 may be generated by subscription management utility 250, it may be directed (thus communication linked) to the third party financial institution) (para. 123),
15obtain primary parameters from the one or more service provider (costs) (para. 75, 116; Fig. 8B);  and obtain secondary parameters, (Such a subscription agreement, for example, may have parameters related to the number of service visits to which the user is entitled and a date at which that entitlement expires) (para. 34),
20generate a customized output on the user device, (user interface 500 includes a common display area 510 in which available services to manage are depicted in a common format. Yet, each representation has been customized by branding/theme engine 416 to allow a user to readily identify services or service provides associated with each representation) (para. 83). 
Hassan does not specifically teach process on the server the subscription document and extract pre-determined parameters from the subscription document; 15and corelate the pre-determined parameters with the primary parameters and the secondary parameters.
However, Neumann teaches process on the server, the subscription document (para. 6; Fig. 5)  and extract pre-determined parameters from the subscription document, (via verify that a given subscriber has renewed a particular subscription (thus pre-determined parameters (service information) extracted) for a digital product) (para. 6): Neumann also teaches obtain primary parameters from the one or more service provider servers, (renewal receipt and via expiration date; price has changed (parameter), a renewal confirmation request can be sent) (para. 47; Fig. 5); Neumann also teaches obtain secondary parameters, (subscription discontinued), yes or no) (para. 48; Fig. 4/408)); Neumann further teaches corelate the pre-determined parameters with the primary parameters and the secondary parameters, (verify the subscriber has renewed a particular subscription, via a receipt with a current expiration date and correlated with a valid (not discontinued) subscription; when the decision 510 determines that the purchase of the subscription renewal has been successful, a renewal receipt can be rendered 516 and made available to the client device. The renewal receipt can include a renewal period (duration) until the renewal receipt expires. The renewal receipt is a receipt that contains information that can indicate that the requestor has purchased a subscription renewal) (para. 48, 55; Fig. 4, Fig. 5).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the subscription teachings of Hassan and Neumann in order to provide for improved efficiency, certain data, such as subscription receipts, can be maintained in a more efficiently accessible data structure (e.g., cache) (Neumann: para. 36).
Neither Hassan nor Neumann specifically teach obtain secondary parameter from third party.
However, Liu teaches teach obtain secondary parameter from third party, (subscription has been discontinued) (para. 68; Fig. 3).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the subscription teachings of Hassan, Neumann and Liu in order to provide the ability to users with subscriptions that are closely tailored to their needs which will ultimately lead to improved user experience and productivity, (Liu: para. 41).
 Hassan does not 
(user computer) (para. 37, 39; Fig. 1). 

 	As per claim 3, the system as claimed in claim 1, 
Hassan does not specifically teach wherein the predetermined parameters 5comprises bibliographic information, service or asset information, tenure of subscription, and premium/fees for the subscription.  
However, Neumann teaches wherein the predetermined parameters 5comprises bibliographic information, service or asset information, tenure of subscription, and premium/fees for the subscription, (via verify that a given subscriber has renewed a particular subscription (thus pre-determined parameters (service information) extracted) for a digital product) (para. 6).  
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the subscription teachings of Hassan and Neumann in order to provide for improved efficiency, certain data, such as subscription receipts, can be maintained in a more efficiently accessible data structure (e.g., cache) (Neumann: para. 36).

 	As per claim 4, the system as claimed in claim 1, Hassan teaches wherein the primary parameters comprises fees (costs) (para. 75, 116; Fig. 8B); and tenure offered 
(date at which that entitlement expires) (para. 34).  
 
 	As per claim 6, the system as claimed in claim 1, 
Hassan does not specifically teach wherein the extracted pre-determined parameters are converted to a machine-readable form and corelated with primary parameters and secondary parameters.
However, Neumann teaches wherein the extracted pre-determined parameters are converted to a machine-readable form, (via the performance of computer-implemented methods and via computer readable medium) (para. 7, 8) and corelated with primary parameters and secondary parameters (para. 6, 48, 55; Fig. 4, Fig. 5).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the subscription teachings of Hassan and Neumann in order to provide for improved efficiency, certain data, such as subscription receipts, can be maintained in a more efficiently accessible data structure (e.g., cache) (Neumann: para. 36).
  
 	As per claim 8, a method for processing subscription related data; it is rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 9, the method as claimed in claim 8, it is rejected based on the analysis of claim 3 due to the similarity of the limitations. 
 


 	As per claim 12, the method as claimed in claim 8, it is rejected based on the analysis of claim 6 due to the similarity of the limitations.  

8.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al., (Hassan), US PGPub. No.: 20110238498 as applied to claims above, in view of Neumann et al., (Neumann), US PGPub. No.: 20110184880 and further in view of Liu et al., (Liu), US PGPub. No.: 20210319071 and further in view of Kumar et al., (Kumar), US PGPub. No.: 20200374586.

 	As per claim 5, the system as claimed in claim 1, Hassan teaches wherein the secondary parameters include credential related data, (documentation, i.e. subscription agreement) (para. 34). 
	Neither Hassan nor Neumann specifically teach the secondary parameters include ratings.
	However, Liu teaches secondary parameters include ratings, (subscribes to microapp) (ranked) (para. 72, 79); and technical capabilities, (microapp server 100, which is capable (technical capability) of analyzing how a user interacts with various applications, such as subscribed microapps) (para. 44)
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the subscription teachings of (Liu: para. 41).
Neither Hassan, Neumann nor Liu specifically teaches secondary parameters include subscriber feedback, social media inputs and industry benchmarks of different service providers.
However, Kumar teaches secondary parameters include subscriber feedback, (subscriber (user subscribes) (para. 54); social media inputs (whether the user interacts with a social network, at what times the user interacts with a social network to post information) (para. 54) and industry benchmarks of different service providers, (scores associated with a second content provider, if the second content provider has a record for performing better or worse than the predetermined minimum score; and via the media content application resumes providing the media content item from Amazon Prime because the performance is deemed acceptable (benchmarked) and Hulu has a record for below-par performance) (para. 23).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the subscription teachings of Hassan, Neumann, Liu and Kumar such that when the media content application searches for a second content provider that offers the media content item currently being provided from a first content provider, the media content application limits, based on a user preference to not pay for an additional content subscription, search results to only the content providers to which the user is already subscribed, (Kumar: para. 16).

.  

9.	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al., (Hassan), US PGPub. No.: 20110238498 as applied to claims above, in view of Neumann et al., (Neumann), US PGPub. No.: 20110184880 and further in view of Liu et al., (Liu), US PGPub. No.: 20210319071 and further in view of Subramanian et al., (Subramanian), US PGPub. No.: 20120101886

20 	As per claim 7, the system as claimed in claim 1, 
Neither Hassan, Neumann nor Liu specifically teach wherein the customized output is a comparative analysis of particulars of the different subscriptions offered by one or more service providers.  
However, Subramanian teaches wherein the customized output is a comparative analysis of particulars of the different subscriptions offered by one or more service providers, (subscription packages having different components (particulars) may be compared to determine which subscription packages are most appealing to users) (para. 2, 31).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the subscription teachings of Hassan, Neumann, Liu and Subramanian such that acceptance rates for subscription packages having different components may be compared to determine which subscription packages are most appealing to users, (Subramanian: para. 31).

10 	As per claim 13, the method as claimed in claim 8, it is rejected based on the analysis of claim 7 due to the similarity of the limitations.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Dunk, US PGPub. No.: 20110060649, para. 129.  See form 892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        11/17/21